Citation Nr: 1435939	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's notice of disagreement with the rating for the right ear, he made arguments that could be construed as a timely notice of disagreement with the denial of service connection for left ear hearing loss.  The AOJ has not issued a statement of the case (SOC) with regard to the left ear issue.  The issue must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The issue of entitlement to a compensable rating for right ear hearing loss may be affected by this claim, is inextricably intertwined, and also remanded.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issue of entitlement to service connection for left ear hearing loss.
	
The issue should not be certified to the Board unless the Veteran or his representative file a timely substantive appeal.

2. If any issue for which an appeal has been perfected remains denied, issue a supplemental SOC.  Then return the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




